DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “not execute the fuel introduction process when a requested injection amount is less than a minimum injection amount of the port injection valve”.
The closest prior art of record is Irisawa (US 2014/0331653). Irisawa discloses an exhaust injector control system for port and in-cylinder injection. (See Irisawa, Paragraph [0040]). Specifically, Irisawa discloses executing a fuel introduction process in a state in which only the port injection valve of the in-cylinder injection valve and the port injection valve performs fuel injection and discloses ending execution of a fuel introduction process of only the port injection valve at the end of the process (i.e.-fuel injection via the port injection valve may continue alone with in-cylinder injection, but port only injection is ceased). (See Irisawa, Paragraph [0028]). Accordingly, Irisawa fails to teach or fairly suggest alone or in combination, “not execute the fuel introduction process when a requested injection amount is less than a minimum injection amount of the port injection valve”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746